UNITED STATES DISTRICT COURT
MIDDLE DISTRICT ()F LOUISIANA

DOUGLAS MENDOZA ET AL. CIVIL ACTION
VERSUS
DOYLE INTERNATIONAL NO.: 17-00437-BAJ-EWD

LOUISIANA, LLC ET AL.

RULING AND ORDER

Before the Court is the Motion to Disrniss (Doc. 18) filed by the F ederal
Deposit Insurance Corporation (“FDlC-R”), which is serving as a receiver for
Defendant First NBC Bank (“FNBC”). Plaintiffs, Douglas Mendoza and Sugacane’s
Blues & Barbeque, filed a response. (Doc. 30) For the reasons stated herein, the
Motion to Dismiss (Doc. 18) is GRANTED IN PART and DENIED IN PART.

I. BACKGROUND

Plaintiffs allege that Defendant Jason Doyle (“Doyle”) implemented a scheme
whereby he enticed victims to invest in purported restaurant enterprises, which were
never constructed or opened for business (Doc. 18-3 at p. 2) Doyle and his associates
instead diverted the money for personal use. (Id.) Plaintiffs further allege that FNBC
participated in Doyle’s scam. (Id.) FNBC Chief Executive Officer Aston Ryan and
Senior Vice-President Beebe allegedly knew that Doyle was defrauding investors and
helped facilitate the fraud. (Id.) Plaintiffs claim that Ryan and Beebe approved a
series of improper commercial loans to Doyle and his various shell business entities

totaling over $800,000. (Id. at pp. 2-3.)

As part of this scheme, Plaintiffs allege that in 2012 Doyle and his associates,
as well as Beebe, convinced Mendoza to invest $300,000 in LCN MOL, LLC (“LCN”).
Doyle’s company, Doyle International, was already majority shareholder in LCN.
(Doc. 1-2 at p. 3; Doc. 18-3 at p. 7). Doyle allegedly promised that the investment
would be used to construct and operate a branch of the New Orleans-based restaurant
La Crepe Nanou on Bluebonnet Boulevard in Baton Rouge. (ld.) The restaurant was
never opened. (Id.)

Plaintiff further alleges that FNBC moved a portion of the $300,000 from the
account that Was to fund the restaurant to different accounts under Doyle’s name;
these accounts were completely unrelated to the restaurant. (Doc. 18-3 at p. 9) Doyle
then allegedly spent a portion of these funds on loan and interest payments to FNBC.
(Id.) Plaintiffs now bring claims against FNBC for fraud - specifically intentional
misrepresentation and fraudulent inducement (Doc. 18-3; Doc. 1-2). Plaintiffs also
bring claims for annulment of a contract, intentional and negligent infliction of
emotional distress, and conversion. (Id.) FNBC seeks to dismiss all claims against it.
II. LEGAL STANDARDS

A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against
the legal standard set forth in Rule 8, which requires “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly) 550 U.S. 544, 570
(2007)). “Determining whether a complaint states a plausible claim for relief [is] a

2

context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,
550 U.S. at 556). Hence, a complaint need not set out “detailed factual allegations,”
but something “more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action” is required. Twombly, 550 U.S- at 555.
III. DISCUSSION

A. Failure to State a Claim

Defendants assert that Plaintiffs have failed to sufficiently state a claim for
each cause of action they assert. The Court addresses each claim in turn.

1. Fraud

Fraud is “a misrepresentation or a suppression of the truth made with the
intention either to obtain an unjust advantage for one party or to cause a loss or
inconvenience to the other.” LA. CIV. CODE ANN. art. 1953. Plaintiffs accuse FNBC
of committing fraud. Speciflcally, PlaintiH`s assert claims for intentional
misrepresentation and fraudulent inducement against FNBC. (Doc. 18-2 at p. 3; Doc.
30 at p. 2)

a. lntentional Misrepresentation

To state a claim for intentional misrepresentation, a plaintiff must show “(1) a
misrepresentation of a material fact; (2) made with intent to deceive; and (3) causing
justifiable reliance with resultant injury.” Kadlec Medico:l Center v. Lakeview
Anesthesia Associates, 527 F.3d 412, 418 (5th Cir. 2008). To establish a claim

3

concerning silence or inaction by the defendant, a plaintiff also must show that the
defendant owed a duty to plaintiff to disclose the information Id. “A duty to disclose
does not exist absent special circumstances, such as a fiduciary or confidential
relationship between the parties.” Mose v. Keybank Nat. Ass’n, 464 Fed. Appx. 260,
261 (51;11 Cir. 2012).

FNBC argues that Plaintiffs have failed to prove that FNBC owed Mendoza a
duty to disclose Doyle’s financial circumstances and as such cannot bring an
intentional misrepresentation claim. (Doc. 18-1 at p. 11) The Court need not reach
this question because Plaintiffs’ alleged facts may, if proven, support a finding that
FNBC actively misrepresented material facts to Mendoza. Plaintiffs claim that Beebe
convinced Mendoza to invest $300,000 of his loan proceeds from FNBC into the
restaurant, and that Beebe was an “active, knowing participant in the scam.” (Doc.
18-3 at p. 5) Taking Plaintiffs’ alleged facts as true, as required in a Rule l2(b)(6)
motion to dismiss, FNBC, rather than merely acting as a lender, facilitated Doyle’s
scheme Further, Plaintiffs properly assert that FNBC had an intent to deceive in
that it sought to lead Mendoza to invest in a restaurant that it knew would never be
built. (Doc. 19-3 at p. 6). Finally, Plaintiffs sufficiently allege that FNBC caused
justifiable reliance and resulting injury. Mendoza relied on Beebe’s advice and took
out a loan for $300,000, which he lost when he invested the funds in Doyle’s venture.
(Doc. 18-3 at p. 11) As such, Plaintiffs have satisfactorily alleged that FNBC may be

liable for intentional misrepresentation

b. Fraudulent Inducement

To state a claim for fraudulent inducement, a plaintiff must show that (1) the
defendant engaged in a misrepresentation, suppression, or omission of true
information; (2) the defendant intended to obtain an unjust advantage or to cause
damage or inconvenience to another; and (3) the error induced by defendant’s
fraudulent act substantially influenced the victim’s consent to contract. Envtl., Safety
& Health Consulting Services v. Crest Energy Partners, L.P., 13-CV-5747, 2015 WL
2452458, at *4 (E.D. La. May 21, 2015) (citing She£ton, v. Standard/ 700 Associates,
01-0587 (La. 10/16!01); 798 So. 2d 60, 64.

The Court finds that Plaintiffs properly state a claim for fraudulent
inducement. First, Plaintiffs assert that FNBC, through Beebe, “personally
facilitated and joined with Doyle to carry out Doyle’s scam to swindle $300,000 from
Mendoza in January of 2012.” (Doc. 18-3 at p. 5). As previously noted, it is alleged
that FNBC convinced Mendoza to invest in a restaurant that it knew Doyle would
never build. (Id. at p. 6) Second, Plaintiffs allege that FNBC had the intent to obtain
an unjust advantage in that it, along with Doyle, would be able to convert the funds
to its own use. (Id). ln fact, some of the funds were allegedly used to pay interest and
other charges owed to FNBC by Doyle. (Id. at p. 11). Finally, the alleged facts support
a finding that FNBC’s intentional representation substantially influenced Plaintiffs’
decision to contract to take out a loan and invest in Doyle’s enterprise Accordingly,

Plaintiffs have satisfactorily stated a claim for possible fraudulent inducement.

2. Annulrnen.t of Contract

Plaintiffs seek to nullify their loan contract with FNBC because of the alleged
fraud. (Doc. 1-6 a tp. 4) “A contract is relatively null when a party did not give free
consent at the time the contract was made such as when there was fraud in the
inducement of the contract.” Petrohawk Properties, L.P. v. Chesapedke Louisian,a,
L.P., 689 F.3d 380, 391 (5th Cir. 2012). The Court has already concluded that
Plaintiffs have alleged sufficient facts to support a claim for possible fraudulent
inducement. Accordingly, Plaintiffs have stated a valid claim for the annulment of
their contract.

3. Intentional and Negligent Infliction of Emotional Distress

Neither Plaintiffs nor FNBC have briefed the issue of intentional or negligent
infliction of emotional distress. However, Plaintiffs raise the claims in their First
Amended Petition for Damages. (Doc. 18-8 at p- 1). To assert a claim for intentional
infliction of emotional distress, a plaintiH` must prove:

“(1) that the defendant’s conduct was so extreme in degree and so

outrageous in character that it went beyond all bounds of decency and

was utterly intolerable in [a] civilized community; (2) that such conduct

caused severe emotional distress; and (3) that the defendant intended,

by performing the acts complained of, to inflict severe emotional distress

on plaintiff or that defendant knew that such severe emotional distress

would be certain or substantially certain to result from [such] conduct.”

Deus 1). Allstate Ins. Co., 15 F.3d 506, 514 (5th Cir. 1994).

Plaintiff have not alleged sufficient facts to support any of these elements.
While FNBC’s alleged behavior may have constituted fraud, there is nothing in the
pleading to indicate that the it “exceeded all bounds of decency.” Moreover, Plaintiffs
have not cited any facts to support that Mendoza experienced extreme emotional
distress or that FNBC intended to inflict such distress. Plaintiffs’ claim for
intentional infliction of emotional distress against FNBC is dismissed

A plaintiff may recover for “unintentional or negligent infliction of emotional
distress unaccompanied by physical injury where the defendant’s negligent conduct
is deemed to be outrageous.” Greater New Orleans Fair Housing Action Center, Inc.
v. Dopp, 2014 WL 1652512, at *6 (E.D. La. Apr. 23, 2014). As previously stated,
however, Plaintiffs have not alleged sufficient facts to support a finding that FNBC
engaged in outrageous conduct. Accordingly, Plaintiffs’ claim for negligent infliction
of emotional is also dismissed

4. Conversion

Plaintiffs also bring a cause of action for conversion. (Doc. 18-3 at p. 1) A cause
of action for conversion is based on a defendant’s: (1) acquisition of a possession in an
unauthorized manner; (2) removal of chattel from one place to another with intent of
exercising control over it; (3) unauthorized transfer of possession of chattel; (4)
withholding possession from owner; (5) alteration or destruction of chattel; (6)
improper use of the chattel; or (7) assertion of ownership over chattel. fn re Discou,nt
Cigarette, Cigars, Etc. Inc., 399 B.R. 605, 616 (M.D. La. Jan. 15, 20019) Conversion
is an intentional tort and consists of an act in derogation of the plaintiffs possessory

rights. Id.

The Court finds that Plaintiffs have not alleged sufficient facts to support a
finding that FNBC engaged in conversion. FNBC transferred the possession of its
funds to Plaintiffs by loaning Mendoza $300,000. (Doc. 18-3 at p. 5). Mendoza in turn
authorized the transfer of these funds to Doyle. (Id. at p. 7). Although Plaintiffs allege
that Beebe then transferred $265,765 of Mendoza’s investment into accounts
unrelated to the restaurant, this was in response to Doyle’s instructions, who had
rightful possession of the funds at that point. (Id. at p. 8) At no time did FNBC
transfer funds without Mendoza’s or Doyle’s authorization Accordingly, Plaintiffs’
conversion claim against FNBC is dismissed

5. Breach of Fidu.cimy Du,ty

The Court finds that Plaintiffs have not established that a fiduciary
relationship existed between Mendoza and FNBC. Louisiana law clearly states that
“no financial institution or officer or employee thereof shall be deemed or implied to
be acting as Educiary, or have a fiduciary obligation or responsibility to its customers

. unless there is a written agency or trust agreement under which the financial
institution speciEcally agrees to act and perform in the capacity of a fiduciary.” La.
R.S. 6:1124. Nothing in the Complaint indicates that such a written agreement
existed between FNBC and Mendoza. Accordingly, any actions Plaintiffs assert for

breach of §duciary duty are dismissed

B. Prescription

Defendant alleges that Plaintiffs’ claims are prescribed The Court has
analyzed the prescription period for Plaintiffs’ remaining claims of intentional
misrepresentation, fraudulent inducement, and annulment of contract.

1. Intentional Misrepresentation and Fraud,u£ent
Inducement

Tort claims under Louisiana law are generally subject to a prescription period
of one year. La. Civ. Code art. 3492. The prescription period “commences to run from
the day injury or damage is sustained.” Id. Plaintiffs assert that their fraud claims
are subject to a ten-year prescription period, which applies to deliberate actions, such
as fraud, misrepresentation1 or conversion, of a fiduciary. (Doc. 30 at p. 13). As
previously noted, Plaintiff has failed to establish that fiduciary relationship existed
between FNBC and Mendoza. Accordingly, Plaintiffs’ intentional misrepresentation
and fraudulent inducement claims are subject to the one-year prescription period for
tortious actions

Nevertheless, the Court finds that the doctrine of contra non valentem
precludes dismissal of Plaintiffs’ intentional misrepresentation and fraudulent
inducement claims. Contm non ualen,tem, prevents the running of prescription where
the “cause of action is not reasonably knowable by the plaintiff, even though this
ignorance is not induced by the defendant.” Miles v. MEMC Pasadeno, Inc., No. 08-
4436, 2009 WL 1323014, at *3 (E.D. La. May 8, 2009)- However, prescription still
commences when a plaintiff obtains “actual or constructive knowledge” of facts

indicating to a reasonable person that he or she is the victim of a tort. In re: Xarelto

(Rivaroxaban) Prodacts liability Litigation, No. 15-4790, 2017 WL 451?287, at *2
(E.D. La. Oct., 10, 2017). Constructive knowledge is whatever notice is enough to
“excite attention and put the injured party on guard and ca11 for inquiry.” Id.

The Court finds that Plaintiffs have alleged sufficient facts to support a finding
that contra non valentem tolled Plaintiffs’ prescription period. Defendants argue that
prescription began to run when NBC Vice President Beebe deposited Mendoza’s check
in the Doyle lnternational account on January 20, 2012. (Doc. 18-3 at p. 8; Doc. 8 at
p. 14) However, given that Plaintiffs invested in the construction of a restaurant, it
would be unreasonable to assume that Plaintiffs had constructive knowledge of the
alleged fraud as soon as Mendoza tendered the funds. A reasonable person would
expect construction to take time. Plaintiffs claim that Mendoza became increasingly
frustrated between 2012 and 2013 with Doyle’s continued failure to complete the
restaurant. (Doc. 18-3 at p. 10). l'lowever, FNBC allegedly never provided Mendoza
with any insight or explanation as to how FNBC had disbursed the $300,000 loans
proceeds, and Mendoza received repeated assurances that the funds would be used in
the construction of the restaurant. (Doc. 18-2 at p. 4) Taking these facts in a light
most favorable to Plaintiffs, the Court concludes that Plaintiffs may not have had
cause to know that a fraud was being perpetrated until late 2013, much less that
FNBC was allegedly involved in the fraud. The Court must therefore allow discovery
to proceed on the issue of prescription Accordingly, FNBC is not entitled to the
dismissal of Plaintiffs claims for intentional misrepresentation and fraudulent

inducement at this time.

10

2. Annalment of Contract

The prescription period for an “action for annulment of a relatively null
contract must be brought within five years from the time the ground for nullity . . .
was discovered, as in the case of error or fraud.” LA. CIV. CODE ANN. 2032. Plaintiffs
allege that FNBC helped Doyle swindle them out of $300,000 in early 2012. (Doc. 18-
3 at p. 8) Plaintiffs first filed this action in October 2014 (Doc. 1-2 at p. 2) Thus,
regardless of when Plaintiffs discovered the alleged fraud, Plaintiffs filed their action
well within the prescriptive period of five years. As such, Defendant is not entitled
to dismissal of Plaintiffs’ claims.

C. Vicarious Liability

Finally, FNBC asserts that if the Court does find that Plaintiff has sufficiently
alleged tortious claims based on Beebe’s actions, FNBC is still not liable because
Beebe was acting outside the course and scope of his employment Louisiana courts
have identified four factors to be considered in determining vicarious liability: “(1)
whether the tortious act was primarily employment rooted; (2) whether the tortious
act was reasonably incidental to the performance of the employee’s duties; (3)
whether the act occurred on the employer’s premises; and (4) whether it occurred
during the hours of employment.” Na_gle v. Gusman, 62 F. Supp.Bd 609, 626 (E-D. La.
Nov. 18, 2014).

The Court concludes that Plaintiffs allege sufficient facts to support a finding
that FNBC may be held vicariously liable for Beebe’s actions. FNBC asserts that its
role was limited only to the act of assessing Plaintiffs’ ability to be approved for a

loan. As such, encouraging Mendoza to invest in Doyle’s venture was not within the

11

scope of Beebe’s FNBC duties. (Doc. 32 at p. 5) However, Plaintiffs allege that FNBC
made improper business loans to Doyle beginning in 2010 - two years before Mendoza
allegedly invested in Doyle’s enterprise (Doc. 18-3 at p. 2) Plaintiffs further allege
that FNBC began facilitating Doyle’s restaurant investment seams in March of 2011.
(Id.) These facts suggest that FNBC’s role may have expanded well beyond merely
assessing a potential debtors’ ability to repay loans and may have extended to
enabling Doyle’s scheme. As such Plaintiffs have sufficiently alleged Beebe’s actions
were employment rooted and incidental to the performance of his duties at FNBC.
Moreover, it appears that at least some of Beebe’s actions, such as approving the loan
itself, may have occurred on FNBC’s premises during Beebe’s hours of employment
Nagle v. Gusm.an, 62 F. Supp.3d 609, 626 (E.D. La. Nov. 18, 2014). Accordingly, FNBC
is not entitled to dismissal of Plaintiffs claims based on Plaintiffs failure to allege
vicarious liability.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Dismiss (Doc. 18) is GRANTED IN
PART and DENIED IN PART.

xi

Baton Rouge, Louisiana, this /g ___ day of March, 2019.

flra

JUDGE BRI A. ACKSON
UNlTED S'I`ATE DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

12

